   STEVEN G. KALAR
 1 Federal Public Defender

 2 ELISSE LAROUCHE
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 Elisse_Larouche@fd.org

 6
     Counsel for Defendant DENSON
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                     Case No. CR 17-0518 WHO
13
                    Plaintiff,
14                                                 STIPULATION AND ORDER TO
     v.                                            CONTINUE
15
     TAHREN DENSON,
16
                    Defendant.
17

18

19

20

21

22

23

24

25

26
27

28
     US v. Denson, Case No. 17-0518 WHO;
     STIP & [PROPOSED] ORDER TO CONTINUE       1
30
 1          Defendant Tahren Denson is scheduled to appear before the Court on August 13, 2020, at 1:30

 2 p.m., for a status conference on her alleged violations of the conditions of her supervised release. Ms.

 3 Denson has completed residential treatment and is doing well on supervision. Her state court matter,

 4 which serves as the basis for one of the allegations in the Form 12, has yet to resolve and the parties

 5 believe the federal matter should trail the state matter. Accordingly, the parties, as well as the U.S.

 6 Probation Officer, request that the hearing be continued to September 17, 2020 at 1:30 p.m.

 7          SO STIPULATED.

 8
   August 10, 2020                                                ___/S__________________________
 9 Date                                                           SAMANTHA SCHOTT BENNETT
                                                                  Assistant U.S. Attorney
10

11
   August 10, 2020                                                __/S__________________________
12 Date                                                           ELISSE LAROUCHE
                                                                  Attorney for Defendant Denson
13

14
            IT IS SO ORDERED.
15

16 August 10, 2020                                        ______________________________
   Date                                                         WILLIAM H. ORRICK
17                                                              United States District Judge
18

19

20

21

22

23

24

25

26
27

28
     US v. Denson, Case No. 17-0518 WHO;
     STIP & [PROPOSED] ORDER TO CONTINUE              2
30
